IN THE SUPREME COURT OF THE STATE OF IDAHO

                                          Docket No. 48414

 XIOMARA ROBIRDS,                                      )
                                                       )
      Petitioner-Respondent,                           )         Boise, September 2021 Term
                                                       )
 v.                                                    )         Opinion filed: November 26, 2021
                                                       )
 TERRANCE ROBIRDS,                                     )         Melanie Gagnepain, Clerk
                                                       )
      Respondent-Appellant.                            )


         Appeal from the District Court of the Seventh Judicial District of the State of Idaho,
         Jefferson County. Stevan H. Thompson, District Judge. Faren Z. Eddins, Magistrate
         Judge.

         The decision of the district court is affirmed.

         Hopkins Roden Crockett Hansen & Hoopes, PLLC, Idaho Falls, for Appellant.
         Tracy Gorman argued.

         Banks Gaffney, PLLC, Idaho Falls, for Respondent. Laurie Gaffney argued.
              _______________________________________________


MOELLER, Justice.

         This appeal originates from a divorce between Terrance (“Terry”) and Xiomara Robirds.
Terry appeals from the district court’s decision on intermediate appeal, which affirmed the
decision of the magistrate court to (1) set aside a stipulated judgment regarding property
distribution and (2) characterize all of Terry’s retirement accounts as community property, to be
divided equally as of the date of divorce. On appeal, Terry argues that the district court erred in
affirming the magistrate court’s rulings and in failing to award Terry attorney fees on intermediate
appeal. For the reasons explained below, we affirm the decision of the district court.
                   I.      FACTUAL AND PROCEDURAL BACKGROUND
         A. Marriage and Divorce
         Terry and Xiomara married in Taos, New Mexico on September 13, 2004. Prior to the
marriage, Terry worked for Halliburton and ConocoPhillips. He participated in employer

                                                   1
sponsored retirement plans with both employers. On June 1, 2007, Terry and Xiomara purchased
a residence in Rigby, Idaho. Xiomara’s name was not listed on the warranty deed, and she executed
a quitclaim deed to Terry on June 4, 2007. The seller issued a warranty deed to Terry on June 6,
2007.
        Xiomara filed for divorce on the grounds of irreconcilable differences on September 30,
2016, and Terry counterclaimed on the same grounds. Xiomara is not proficient in English. The
parties attended mediation with a Spanish speaking mediator for Xiomara and reached a partial
agreement as to custody, support, and visitation for their only child, but did not resolve the issue
of property distribution.
        Prior to trial, the parties reached a settlement regarding property division (“Property
Settlement”). The record is not clear as to whether Xiomara had an interpreter during the
negotiations that resulted in the Property Settlement. Xiomara claims she did not. Terry asserts
that a Spanish speaking mediator was assigned but does not specifically allege that an interpreter
was present during the negotiations which led to the Property Settlement.
        The divorce decree, entered on August 4, 2017 (“Decree”), incorporated the Property
Settlement as Exhibit B. Regarding the parties’ home, the Decree stated:
        Terr[y] shall provide to Xiomara, or her counsel of record, proof that the initial
        payments on the parties’ home were made from separate property within 30 days
        of the signing of this Judgment.
        Terr[y] shall also pay to Xiomara $8,000.00 as her share of the equity of the home
        within 30 days of the signing of this Judgment.
Regarding Terry’s retirement accounts, the Decree read:
        Terr[y] shall provide an accounting of his Fidelity/BP account for the period of
        January 2015 to the present, to Xiomara or her counsel of record within 30 days of
        the signing of this Judgement [sic].
        A Qualified Domestic Relations Order (QDRO) or similar order which will divide
        the parties’ community interest shall be submitted to the Court within 60 days after
        the signing of this Judgement [sic]. The QDRO shall equally divide the portion of
        the account which was acquired from the date of the marriage until the date of the
        signing of this Judgement [sic].
The Decree also stated that Terry would receive as his separate property “[p]rinciple [sic] and
interest accrued on retirement accounts prior to 2004.”
        B. Motion to Reopen Case and Motion for Relief from Judgment

                                                 2
          On January 19, 2018, Xiomara filed a Motion to Re-Open and a Motion for Relief from
Judgment and Motion to Divide Omitted Assets (“Motion for Relief”). Xiomara sought relief from
the Property Settlement portion of the Decree under Family Law Rule 809(1), (2), and (3) (2020)
and Idaho Rule of Civil Procedure 60(b). 1 She requested that the magistrate court’s order “include
and consider substantial community assets that were omitted from the [Decree], including the
marital home and retirement account(s) . . . .” She alleged that the terms of the Property Settlement
Agreement were contingent on Terry’s express agreement to provide certain information within
30 days and, since the entry of the judgment over five months earlier, he had failed and refused to:
(1) provide documentation, as ordered, (2) prove the value of his retirement account(s), (3) prove
his separate property interest in the home, and (4) pay Xiomara $8000 for her share of the home
equity.
          On January 25, 2018, the magistrate court granted Xiomara’s Motion to Re-Open so that
her Motion for Relief could be heard. Terry objected to the Motion for Relief, claiming there had
been no mistake or newly discovered evidence because Xiomara’s interest in the home was
negotiated in the Property Settlement and because Xiomara knew of the Halliburton and
ConocoPhillips retirement accounts, which were earned before the marriage. He alleged that she
had shown no fraud or misrepresentation and argued that she should have sought enforcement of
the Property Settlement, rather than seeking to set it aside.
          On February 1, 2018, Xiomara’s Motion for Relief came before the magistrate court. The
magistrate court inquired as to the fact the Decree addressed only the Fidelity/BP account. Terry
stated that the Fidelity/BP account was the account “applicable to the period of time they were
married” but admitted he had other accounts earned prior to the marriage. Regarding the home, the
magistrate court rejected Terry’s claim that providing the quitclaim deed from Xiomara was
sufficient to prove a separate property interest in the home because Terry had not provided proof
of the separate property source of the funds to purchase the home, as he agreed to do in the Property
Settlement. The magistrate court ultimately granted the Motion for Relief but limited the scope of
relief to (1) determining the community/separate status of the real property, including the source



1
  I.R.F.L.P. 809 was amended and renumbered in 2021 and is currently enumerated as I.R.F.L.P. 805. For ease of
reference, all citations to Rule 809 refer to the 2020 version of the rule. The grounds for relief under the first three
subsections of Rule 809 are (1) mistake and surprise; (2) newly discovered evidence; and (3) extrinsic fraud,
misrepresentation, or misconduct.

                                                           3
of the funds used to acquire and pay for it, and (2) an accounting of the Fidelity/BP account, noting
that additional accounts discovered may be brought before the court.
       Terry filed a Motion for Reconsideration, arguing that only setting aside the portion of the
Property Settlement that dealt with the home and retirement accounts was improper because it
allowed Xiomara to pick and choose assets without also taking more of the marital debt. The
magistrate court agreed with Terry’s argument and set aside the entire Property Settlement “to
make sure that there’s a full and fair settlement.”
       On October 30, 2018, Xiomara filed a Motion for Temporary Orders. The next day she
filed a Motion to Compel Supplemental Discovery Responses and a Motion for Sanctions for
Failure to Comply with Subpoena Duces Tecum regarding Terry’s failure to provide documents
regarding the home and retirement accounts. The magistrate court granted the motions, ordering
Terry to deliver “full and complete discovery responses by December 1, 2018,” and prohibiting
him from introducing any documents disclosed after that date at trial as evidence to prove a
separate property interest. The magistrate court further ordered Terry to pay Xiomara $30,000.00
within seven days as an “offset against admitted community property or be dealt within in [sic]
equalization at the time of trial or settlement.”
        C. Trial
       Trial was held March 28 and 29, 2019. Xiomara asserted that Terry had still failed to
provide the balances of the Halliburton and ConocoPhillips accounts at the time of the marriage
during any discovery prior to trial. While Terry countered that he had provided detailed account
statements, he did not point to any evidence which showed the balance of the accounts at the time
of the marriage. He testified that he did not personally manage either the Halliburton or
ConocoPhillips accounts. The magistrate court noted that documentary evidence of the account
balances at the time of marriage would be more probative than Terry’s testimony.
       In its Findings of Fact and Conclusions of Law, the magistrate court found the residence
was intended to be the marital home of the parties and that Xiomara’s name was excluded from
the transaction because of her poor credit and/or citizenship status. To make the down payment,
Terry used a cashier’s check, in the amount of $65,690.25, drawn from a Bank of America account.
“Notwithstanding orders compelling discovery and sanctions, Terr[y] failed to provide sufficient
information regarding the Bank of America account on which this cashier’s check was drawn.”
However, Terry testified at trial that the parties used the account during the marriage for depositing


                                                    4
community income, including his earnings from his employment at BP. The magistrate court
concluded that Terry did not rebut the presumption that a home acquired during the marriage is
community property since he “failed to provide sufficient evidence” that the home was purchased
with his separate property funds. Therefore, the magistrate court, held that the home was purchased
with community property funds and awarded each party half the equity in the home.
       As for the retirement accounts, the evidence adduced at trial showed that in 2001, after his
employment at ConocoPhillips and Halliburton concluded, Terry began working for British
Petroleum (“BP”) where he remained until his retirement in 2009. Terry has a ConocoPhillips
Savings Plan account (“ConocoPhillips”) with Vanguard, the value of which was $514,963.15 on
September 30, 2018, and $363,282.09 on March 31, 2015. Terry’s Halliburton Retirement and
Savings Plan (“Halliburton”), administered by Fidelity, had a balance of $146,503.47 on
September 30, 2018, and $109,390.55 on March 31, 2015. The 2015 ConocoPhillips and
Halliburton records are the earliest Terry provided and, other than the September 2018
information, he failed to show any further accounting regarding these accounts, including the
balance in those accounts on the date of marriage. Terry also has a second Fidelity account, which
he rolled into his BP Savings Plan, and an IRA with TD Ameritrade. These accounts are not at
issue in this appeal as “Terry does not dispute the community nature of the BP Fidelity [a]ccount
and TD Ameritrade [a]ccounts.”
       In its Findings of Fact and Conclusions of Law, the magistrate court found that Terry
“failed to provide sufficient discovery, testimony, evidence and documentation establishing any
separate property belonging to solely him.” The magistrate court held that Terry failed to meet his
burden of proving his separate property. Accordingly, the magistrate court concluded that all
existing retirement accounts would be deemed community property and awarded each party one-
half the value of the ConocoPhillips account and the Halliburton accounts from the date of divorce.
The magistrate court’s judgment, entered September 23, 2019, also divided the remaining personal
property and community debt, and ordered an equalization payment.
       D. Post-trial
       The September 23, 2019, judgment ordered Terry to pay an equalization payment of
$92,097.56 and $5,000 in attorney fees and costs within 30 days. After Terry failed to make these
payments, Xiomara filed a Motion for Contempt and Petition to Enforce. The magistrate court
ordered Terry to appear on the contempt charge. On November 1, 2019, Terry filed a Notice of


                                                5
Appeal to the district court and, ten days later, a Motion to Stay Proceedings to Enforce a
Judgment. I.R.F.L.P. 811. On January 13, 2020, the magistrate court ordered Terry to provide an
accounting of his Bank of America Account as of August 4, 2017—the date of divorce—and an
accounting from March 28, 2019, through January 17, 2020, for his TD Ameritrade, Fidelity/BP,
ConocoPhillips, and Halliburton accounts by 5:00 p.m. on January 17, 2020.
       On January 30, 2020, the magistrate court froze Terry’s ConocoPhillips account and again
required Terry to pay the $92,097.56 equalization payment. On February 4, 2020, the magistrate
court amended the January 30 order reducing the amount of the equalization payment by $3044.88
to reflect a prior garnishment from Terry. Again, Terry failed to deliver the equalization payment,
and Xiomara filed a Motion to Enforce. On June 18, 2020, the magistrate court, in its Minute Entry
and Order, ordered the equalization payment to be made within 14 days. On July 2, 2020, Xiomara
filed another Motion for Contempt and Second Motion to Enforce. The magistrate court again
ordered Terry to appear on the contempt charge.
       The magistrate court entered an Amended Judgment Re: Property and Debts on July 10,
2020. It did not modify its order that each party receive one-half of the ConocoPhillips and
Halliburton accounts as of the date of divorce. Following entry of the amended judgment, Terry
proceeded with his appeal to the district court.
        E. Intermediate appeal
       On intermediate appeal, the district court affirmed the magistrate court’s decision to set
aside the Property Settlement, finding that “it is clear from the record that the judgment was
dependent on [Terry] providing post-judgment documentation which was not done.” The district
court also upheld the magistrate court’s characterization of the ConocoPhillips and Halliburton
accounts as community property. The district court acknowledged that the “character [of the
ConocoPhillips and Halliburton accounts] as separate property vested at the time [Terry] obtained
them, and they would not be subject to the community property presumption.” However, the
district court continued stating, “[t]he [m]agistrate[] [court’s] finding that these accounts were
subject to the community property presumption appeared in part to arise out of frustration with
[Terry’s] failure to provide definitive documentation which was readily available and the subject
of orders to compel.” Nevertheless, the district court concluded that the increase in the accounts
during the marriage would be subject to the community property assumption. The district court
determined that despite having the burden to prove that any increase in the two accounts during


                                                   6
the marriage was his separate property, Terry failed to provide “any evidence as to [either] the
balance of the accounts at the time of marriage [or] the balance at the time of divorce and [did] not
account[] for any increase in those accounts.” Accordingly, the district court affirmed the
magistrate court’s characterization of the accounts as community property and its decision to
award one-half of the value to each party as of the date of divorce. Terry timely appealed.

                                    II.      STANDARD OF REVIEW
        When this Court reviews the decision of a district court sitting in its capacity as an
intermediate appellate court, it applies the following standard of review:
        The Supreme Court reviews the trial court (magistrate) record to determine whether
        there is substantial and competent evidence to support the magistrate’s findings of
        fact and whether the magistrate’s conclusions of law follow from those findings. If
        those findings are so supported and the conclusions follow therefrom and if the
        district court affirmed the magistrate’s decision, we affirm the district court’s
        decision as a matter of procedure.
Papin v. Papin, 166 Idaho 9, 454 P.3d 1092, 1101 (2019) (quoting Pelayo v. Pelayo, 154 Idaho
855, 858-59, 303 P.3d 213, 217-18 (2013)). “Thus, we do not review the magistrate court’s
decisions.” Bailey v. Bailey, 153 Idaho 526, 529, 284 P.3d 970, 973 (2012). “Rather, we are
‘procedurally bound to affirm or reverse the decisions of the district court.’ ” Id. (quoting State v.
Korn, 148 Idaho 413, 415 n. 1, 224 P.3d 480, 482 n. 1 (2009)).
        There is little case law discussing Idaho Rule of Family Law Procedure 809. However, this
rule is patterned after Idaho Rule of Civil Procedure 60(b), and the two rules are substantially the
same with only minor differences in language. Therefore, cases interpreting Rule 60(b) are
applicable to interpreting its family law counterpart. 2 The standards for reviewing decisions under
Rule 60(b) are well-established. “The decision to grant or deny a motion under I.R.C.P. 60(b) is
committed to the discretion of the trial court.” Eby v. State, 148 Idaho 731, 734, 228 P.3d 998,
1001 (2010), citing Pullin v. City of Kimberly, 100 Idaho 34, 36, 592 P.2d 849, 851 (1979). To
show an abuse of discretion, an aggrieved party must specifically demonstrate the manner in which
the trial court’s discretion was abused:
        When this Court reviews an alleged abuse of discretion by a trial court the sequence
        of inquiry requires consideration of four essentials. Whether the trial court: (1)
        correctly perceived the issue as one of discretion, (2) acted within the outer
        boundaries of its discretion; (3) acted consistently with the legal standards

2
  The current version of Rule 809, now denominated as Rule 805, is identical to 60(b) with the only difference being
a reference to another family law rule rather than a reference to another rule of civil procedure.

                                                         7
        applicable to the specific choices available to it; and (4) reached its decision by the
        exercise of reason.
Lunneborg v. My Fun Life, 163 Idaho 856, 863, 421 P.3d 187, 194 (2018). It should be noted,
however, that before applying its discretion, “a determination under Rule 60(b) turns largely on
questions of fact to be determined by the trial court. Those factual findings will be upheld unless
they are clearly erroneous.” Eby, 148 Idaho at 734, 228 P.3d at 1001, quoting Waller v. State, Dep't
of Health and Welfare, 146 Idaho 234, 237–38, 192 P.3d 1058, 1061–62 (2008). “If the trial court
applies the facts in a logical manner to the criteria set forth in Rule 60(b), while keeping in mind
the policy favoring relief in doubtful cases, the court will be deemed to have acted within its
discretion.” Id.
        “The characterization of property as either community or separate presents a mixed
question of law and fact. Although the manner and method of acquisition of property are questions
of fact for the trial court, the characterization of an asset in light of the facts found is a question of
law over which we exercise free review.” Papin, 166 Idaho at 24, 454 P.3d at 1107 (quoting
Kawamura v. Kawamura, 159 Idaho 1, 3, 355 P.3d 630, 632 (2015)) (internal quotations and
citations omitted). “The disposition of community property is left to the discretion of the trial court,
and unless there is evidence in the record to show an abuse of that discretion, the award of the trial
court will not be disturbed.” Koontz v. Koontz, 101 Idaho 51, 52, 607 P.2d 1325, 1326 (1980).

                                          III.    ANALYSIS
        A. The district court did not err in affirming the magistrate court’s decision to set
           aside the judgment.

              1.    The doctrine of invited error is not applicable.
        Initially, Xiomara argues that even if the magistrate court erred in setting aside the decreed
judgment, the error was invited because after she prevailed on the motion to partially set aside the
decree, Terry asked the court on reconsideration to set aside the entire judgment. “It has long been
the law in Idaho that one may not successfully complain of errors one has acquiesced in or invited.
Errors consented to, acquiesced in, or invited are not reversible.” Taylor v. McNichols, 149 Idaho
826, 833, 243 P.3d 642, 649 (2010) (quoting State v. Owsley, 105 Idaho 836, 838, 673 P.2d 436,
438 (1983)). “The purpose of the invited error doctrine is to prevent a party who caused or played
an important role in prompting a trial court to take action, from later challenging that decision on
appeal.” State v. Barr, 166 Idaho 783, 786, 463 P.3d 1286, 1289 (2020).

                                                    8
       Here, Terry objected to Xiomara’s initial motion to set aside only a portion of the Property
Settlement by alleging she failed to qualify for relief under Family Law Rule 809. Only when the
motion was granted, which partially set aside the judgment, did Terry seek reconsideration and ask
the magistrate court to set aside the entire Property Settlement. His reasons were valid: a partial
setting aside of the settlement may have led to inequitable results. Under such circumstances, this
does not rise to the level of invited error because Terry was attempting to make the best of an
adverse ruling he had earlier fought to avoid. Such a pragmatic legal strategy does not constitute a
waiver of his earlier objections, nor can it be construed as consent, acquiescence, or invited error.
Therefore, it should not prohibit him from appealing the magistrate court’s underlying decision to
set aside the Property Settlement. As a result, the invited error rule does not bar Terry from
appealing the magistrate court’s original decision setting aside the judgment.
               2. The district court did not err in affirming the magistrate court’s decision to
                  set aside the Decree pursuant to Rule 809.
       When Terry failed to comply with the terms of the original Decree, Xiomara moved to set
aside the Property Settlement portion of the Decree pursuant to Rule 809(1), (2), and (3). On
appeal, Terry claims the district court erred in affirming the magistrate court’s decision to set aside
the judgment under subsections (1), (3), and (6) of Rule 809. The version of Rule 809 that was in
effect in 2020, which has since been amended and renumbered as Rule 805, read:
       On motion and upon such terms as are just, the court may relieve a party or his legal
       representative from a final judgment, order, or proceeding for the following
       reasons:
              (1) mistake, inadvertence, surprise, or excusable neglect;
              (2) newly discovered evidence which by due diligence could not have been
              discovered in time to move for a new trial under Rule 807(b);
              (3) fraud (whether heretofore denominated intrinsic or extrinsic),
              misrepresentation, or misconduct of an adverse party;
              (4) the judgment is void;
              (5) the judgment has been satisfied, released, or discharged, or a prior
              judgment upon which it is based has been reversed or otherwise vacated, or
              it is no longer equitable that the judgment should have prospective
              application; or
              (6) any other reason justifying relief from the operation of the judgment.
(Emphasis added). Notably the rule permits relief for “fraud [], misrepresentation, or other
misconduct of an adverse party.”
       To prevail in an analogous Rule 60(b) context, “the moving party must establish by clear
and convincing evidence that the opposing party obtained a judgment by fraud, misrepresentation,

                                                  9
or other misconduct, and that this conduct prevented the moving party from fully and fairly
preparing or presenting a claim or a defense.” Brauner v. AHC of Boise, LLC, 166 Idaho 398, __,
459 P.3d 1246, 1262 (2020) (quoting Phillips v. Stear, 263 W.Va. 702, 783 S.E. 2d 567, 580
(2016)). “Misrepresentation and misconduct under Rule 60(b)(3) [or 809(3)] do not require proof
of nefarious intent or purpose but can include negligent and accidental omissions during the course
of discovery, or during trial.” Id. (quoting Phillips, 263 W.Va. at 712, 783 S.E. 2d at 577).
       In her Motion for Relief, Xiomara alleged both fraud and misrepresentation. She argued
that Terry “made assertions regarding the value of retirement accounts and ownership of the
marital home” upon which she relied. On appeal to this Court, Xiomara asserts that Terry’s failure
to provide documentation prevented her from having an opportunity to fully and fairly present her
case. She alleges misconduct for failure to provide documentation in discovery and asserts that the
evidence clearly and convincingly shows that Terry knowingly made materially false
representations regarding the separate nature of the home and retirement accounts. Terry failed to
provide documentation for his representations during discovery and, despite his promise to provide
documentation after judgment, he has yet to provide that documentation.
       The magistrate court did not clearly set forth the grounds upon which it set aside the
Property Settlement. The district court recognized that the magistrate court offered little rationale
for its discretionary decision to set aside the entire Property Settlement; however, it noted that the
magistrate court did make the following finding:
       Having considered the matter, the court feels that there has been a failure in some
       respects to comply with the judgment and that there appears that some assets may
       have been omitted by that failure. I’m going to grant the motion to provide relief
       from the judgment and we’re going to see if there’s a need to redivide the assets.
The district court recognized that while the magistrate court did not mention specific criteria under
Family Law Rule 809 for its decision, this Court has held that while trial courts are “typically
required to disclose their reasons for discretionary decisions that directly affect the outcome of
litigation, a [trial] court need not disclose reasoning when ‘those reasons are obvious from the
record itself.’ ” Gordon v. U.S. Bank Nat’l Ass’n, 166 Idaho 105, 114, 455 P.3d 374, 382 (2019)
(quoting Quick v. Crane, 111 Idaho 759, 772, 727 P.2d 1187, 1200 (1986)).
       Here, the district court concluded that it is “clear from the record that the judgment was
dependent on [Terry] providing post-judgment documentation which was not done.” The district
court further concluded that (1) “the judgment did not divide the whole estate as the martial [sic]

                                                 10
home was not awarded,” (2) “[i]t is apparent that Xiomara did not have an interpreter at the
negotiations that became the basis of the court[’s] judgment and may not have understood the
nature of the negotiated agreement,” 3 and (3) “there was no mention in the judgement [sic] of
[Terry’s] other investment accounts.” Accordingly, the district court affirmed the magistrate
court’s decision to set aside the Property Settlement, determining that the magistrate court did not
abuse its discretion and that it was clear from the record itself that there was sufficient reasoning
to set aside the judgment.
         Terry argues that the magistrate court’s rationale for setting aside the Property Settlement
portion of the Decree—that if a person does not comply with a judgment, then the remedy is to set
aside the judgment—is not the standard found in Family Law Rule 809. Terry relies on a case from
the Superior Court of the District of Columbia which states “[w]e agree with those courts that hold
that a breach of a settlement agreement in itself, where a remedy is available for enforcement, does
not present the extraordinary situation contemplated for the application of Rule 60(b)(6) relief.”
Puckrein v. Jenkins, 884 A.2d 46, 58 (D.C. Super. Cr. 2005). Xiomara argues that having
enforcement as a potential remedy does not prohibit her from seeking other relief to which she is
entitled. We agree.
         This Court has never adopted the position the D.C. Superior Court took in Puckrein.
Additionally, Terry fails to address Xiomara’s other efforts to secure his compliance, such as her
Motion to Compel Supplemental Discovery Responses and Motion for Sanctions, both predicated
on Terry’s failure to provide documents regarding the home and retirement accounts. Importantly,
he does not acknowledge that the magistrate court considered more than just his failure to comply
with the Property Settlement Agreement. The magistrate court had concerns regarding Xiomara’s
access to an interpreter during negotiations and the failure of the Property Settlement portion of
the Decree to actually award the marital home to either party.
         Initially, it should be noted that we have approached this matter recognizing that it is an
atypical case. Much of the difficulty is a result of the confusion sown by a poorly drafted Property

3
 Xiomara also alleged mistake under Rule 809 due to a language barrier. Xiomara apparently had an interpreter during
the initial mediation, the hearing on February 1, 2018, and at trial on March 28 and 29, 2019, but not during the
property negotiations or at other proceedings. The magistrate court, at the hearing on Terry’s Motion for
Reconsideration, stated, “It may have been brought to my attention. But if this is the first time that I’ve realized it,
then I’m more troubled by the fact that Ms. Robirds may not even totally understand what’s happening in these
proceedings and that during the time of the negotiations that there may have been some language barriers to her
understanding what she was agreeing to.” At trial, the magistrate court stated, “I know your client needs the services
of an interpreter, and I know that there hasn’t been interpreting going on in the middle of all of this.”

                                                          11
Settlement Agreement. This resulted in an unusual decree in which the characterization of certain
marital property, and disposition of the same, was made before obtaining and reviewing the
evidence necessary to make a proper determination. Terry’s subsequent hubris in disregarding
court orders and providing no evidence for his claims only exacerbated these problems. For
example, the Agreement improvidently purported to divide the home and the BP/Fidelity accounts
before those assets were ever found to be community or separate property. The provision in the
Property Settlement regarding the home was contingent on Terry producing evidence after the
divorce was final, confirming that the initial payments on the home were made from separate
property. However, the magistrate court found that the funds used to make the down payment came
from an account to which Terry contributed community property. If the home was not purchased
with separate property, no enforcement action could get Terry to produce documentation that does
not exist. Similarly, the Decree only required Terry to provide an accounting of the BP account,
not the Halliburton and ConocoPhillips accounts at issue in this dispute, so enforcement does not
address the accounts Xiomara claimed were omitted.
       We affirm the district court’s decision upholding the decision of the magistrate court to set
aside the Property Settlement. Although the magistrate court did not specify the grounds upon
which it set aside the Property Settlement, the district court determined that the record justified
setting it aside. The facts that were found by the magistrate court, to which we afford deference,
support the conclusion that there was misrepresentation and misconduct on Terry’s part. Terry did
not comply with the terms of the agreement drafted by his own attorney when he failed to provide
the promised documentation. Additionally, the status of the parties’ residence was clearly different
than originally represented by Terry. These facts, coupled with the concerns about Xiomara’s
ability to understand the Property Settlement, provide an obvious and compelling basis for the
magistrate court exercising its discretion in this manner.
       Even if the magistrate court’s reasoning was sparse, the facts in the record support the
outcome. “[W]here an order of a lower court is correct, but based on an erroneous theory, the order
will be affirmed upon the correct theory.” Syringa Networks, LLC v. Idaho Dept. of Admin., 159
Idaho 813, 827, 367 P.3d 208, 223 (2016) (quoting Grabicki v. City of Lewiston, 154 Idaho 686,
692, 302 P.3d 26, 32 (2013) (citation and internal quotation marks omitted)). “The [c]ourt will
uphold the decision of a trial court if any alternative legal basis can be found to support it.” Id.



                                                 12
(quoting Daleiden v. Jefferson Cnty. Joint Sch. Dist. No. 251, 139 Idaho 466, 470-71, 80 P.3d
1067, 1071-72 (2003)) (internal quotations omitted).
       Terry’s willful refusal to comply with the terms of the Property Settlement rises to
“misconduct” in this particular case for purposes of Rule 809(3). Thus, we find no error in the
district court’s conclusion that the magistrate court acted within its discretion in setting aside the
original property settlement in the Decree. Substantial and competent evidence establish that both
Terry’s actions and inaction constituted misconduct pursuant to Family Law Rule 809(3). The
magistrate court noted multiple instances of omissions by Terry during discovery and trial,
specifically finding that Terry failed to provide evidence and documentation about the bank
account from which the down payment for the home was made. Similarly, Terry never provided
the records necessary to confirm the separate nature of the Halliburton and ConocoPhillips
accounts. Thus, we conclude that the magistrate court did not err when it set aside the Property
Settlement under Family Law Rule 809(3). Accordingly, we affirm the district court’s decision
affirming the magistrate court’s order to set aside the Property Settlement.
       B.    The district court did not err in affirming the magistrate court’s decision that
            the ConocoPhillips and Halliburton retirement accounts are community property
            subject to equal division.
       Once the original Decree was set aside, this case centered on characterizing the parties’
property and ascertaining the composition of the marital estate, especially as it concerned the
ConocoPhillips and Halliburton accounts. Terry asserts that because he testified that the
ConocoPhillips and Halliburton accounts are employer sponsored 401(k) accounts funded by
contributions of his earnings from employment, which ended prior to the marriage, the accounts,
including any passive income generated by those accounts, are necessarily his separate property
with no further proof required. We disagree.
       Notwithstanding Terry and Xiomara’s divergent legal positions, the law for making such
determinations is straightforward. “Whether a specific piece of property is characterized as
community or separate property depends on when it was acquired and the source of the funds used
to purchase it. The character of property vests at the time the property is acquired.” Papin, 166
Idaho at 24, 454 P.3d at 1107 (quoting Kawamura, 159 Idaho at 4, 355 P.3d at 633 ). “[A]ll
property owned by a spouse before marriage and property acquired after marriage with the
proceeds of separate property remain that spouse’s separate property.” Id. (quoting Baruch v.
Clark, 154 Idaho 732, 737, 302 P.3d 357, 362 (2013)) (alteration in original); see also I.C. § 32-

                                                 13
903. “The court has the power . . . to divide the community property between the parties[] but has
no power or authority to award the wife’s separate property, or any part of it, to the husband.”
Heslip v. Heslip, 74 Idaho 368, 372, 262 P.2d 999, 1002 (1953).
         “[T]he natural enhancement of a separate property asset due to market trends, inflation,
etc., and which is not attributable to community efforts or to rents and profits of the assets, is
separate property.” Papin, 166 Idaho at 25, 454 P.3d at 1109 (quoting Hoskinson v. Hoskinson,
139 Idaho 448, 460, 80 P.3d 1049, 1061 (2003)). However,
         [a]ll other property acquired after marriage by either husband or wife is
         community property. The income, including the rents, issues and profits, of all
         property, separate or community, is community property unless the conveyance
         by which it is acquired provides or both spouses, by written agreement
         specifically so providing, declare that all or specifically designated property and
         the income, including the rents, issues and profits, from all or the specifically
         designated property shall be the separate property of one of the spouses or the
         income, including the rents, issues and profits, from all or specifically
         designated separate property be the separate property of the spouse to whom the
         property belongs.
I.C. § 32-906; see also Papin, 166 Idaho at 25, 454 P.3d at 1109 (quoting Baruch, 154 Idaho at
737, 302 P.3d at 362) “Therefore, there is a rebuttable presumption that all property acquired
during the marriage is community property.” Papin, 166 Idaho at 25, 454 P.3d at 1109 (citing Reed
v. Reed, 137 Idaho 53, 44 P.3d 1108 (2002)).
         Xiomara argues that, despite Terry’s assertion the growth in the Halliburton and
ConocoPhillips accounts resulted from market trends, 4 the accounts have grown from reinvested
dividends and the purchase of additional shares. The district court acknowledged that the
ConocoPhillips and Halliburton accounts were acquired before the marriage and that only the
income on those accounts acquired during the marriage would be subject to the rebuttable
presumption that they were community property. However, the district court upheld the magistrate
court’s decision to award Xiomara one-half of the ConocoPhillips and Halliburton retirement
accounts, concluding that the treatment of these accounts as community property resulted from
Terry’s failure to provide historical information regarding the balances in those accounts, despite
repeated orders by the magistrate court to produce such information. We affirm the district court’s




4
  At trial, Terry testified that he believed the value of the accounts fluctuated because “they’re invested in mutual
funds and stocks and bonds, and when the stock market goes up, they go up.”

                                                         14
decision upholding the magistrate court’s characterization and distribution of the retirement
accounts.
               1.     The ConocoPhillips and Halliburton accounts
         As noted above, the district court acknowledged that the “character [of the ConocoPhillips
and Halliburton accounts] as separate property vested at the time [Terry] obtained them.”
Ordinarily, this would not make them subject to the community property presumption. However,
the district court ultimately affirmed the magistrate court’s conclusion that these accounts would
be subject to the community property presumption due to Terry’s failure to provide any
documentation regarding (1) the value of these accounts at the time of marriage, and (2) the
increase in the value of these accounts during the marriage.
         Terry claims he does not bear the burden of proving his separate property interest because
no commingling could have possibly occurred since he could not contribute to the accounts after
his employment terminated. Xiomara notes that “Terry’s Vanguard and Fidelity portfolios consist
of mutual funds, including stock and blended investments.” She argues that commingling occurs
due to the nature of mutual funds which distribute dividends or interest to shareholders. When
dividends are not paid in cash they are reinvested into additional shares in the same or a different
fund. Xiomara cites Neibaur v. Neibaur, 5 142 Idaho 196, 201, 125 P.3d 1072, 1077 (2005), as
authority that dividend income is community property and that any increase from those dividends
are, therefore, community property. “The income to the shareholder is community property once
distributed as dividends.” Id. Xiomara specifically argues that the provided documents regarding
the ConocoPhillips retirement plan managed by Vanguard show “an increase in the number of the
shares owned from 2015 (4495.243 shares) until 2018 (6087.996 shares), indicating a reinvestment
of retirement fund income” and that such increase could only be due to reinvestment of income
from the account since Terry has testified he did not make additional contributions to the account.
         Separate property may be converted to community property through commingling. “The
commingling doctrine is a special application of the general presumption that all property acquired
during marriage is community property.” Houska v. Houska, 95 Idaho 568, 570, 512 P.2d 1317,


5
  The issue in Neibaur was whether a husband, owner of a company, unreasonably or fraudulently retained company
earnings, instead of distributing profits as dividends, to the detriment of the community. Id. “To the extent that the
retention of the net earnings of the corporation is unreasonable from a business point of view or was done to defraud
the community, the community is entitled to reimbursement.” Id. (citing Simplot v. Simplot, 96 Idaho 239, 526 P.2d
844 (1974)).

                                                         15
1319 (1973) (citing Stahl v. Stahl, 91 Idaho 794, 797, 430 P.2d 685, 687 (1967)). “Where the
parties have not only commingled, blended and confused, but treated, regarded and handled their
separate funds and community funds in their bank account as one fund, it all becomes community.”
Gapsch v. Gapsch, 76 Idaho 44, 54, 277 P.2d 278, 284 (1954). “Commingling of separate and
community property does not convert the separate property to community property where the
separate property can be identified through either direct tracing or accounting.” Papin, 166 Idaho
at 25, 454 P.3d at 1109 (quoting Baruch, 154 Idaho at 741, 302 P.3d at 366). However, “[w]hen
separate and community property are commingled so that tracing is impossible, it is presumed to
be community property, and the burden is on the person asserting the separate character of the
property.” Id. (quoting Martsch v. Martsch, 103 Idaho 142, 146, 645 P.2d 882, 886 (1982)). That
party may prove separate property through accounting evidence or direct tracing. Houska, 95 Idaho
at 570, 512 P.2d at 1319. If property is not commingled, it may still fall within the community “to
the extent an enhancement in value is due to community efforts, labor, industry or funds.” Papin,
166 Idaho at 25, 454 P.3d at 1109 (2019) (quoting Speer v. Quinlan, In and For Lewis Cnty., 96
Idaho 119, 127, 525 P.2d 314, 322 (1973)) (internal quotations omitted).
       Terry asserts that there has been no commingling or community effort and that, absent
commingling, Xiomara has the burden of proving that she is owed the increased value. Hooker v.
Hooker, 95 Idaho 518, 521, 511 P.2d 800, 803 (1972) (“[T]he burden of showing the right to
reimbursement of the community rests with the party trying to establish or benefit by such
reimbursement. . . .”). Although Terry is correct that under a theory of enhancement, Xiomara
would have the burden of proving to what reimbursement she is entitled, Xiomara does not argue
that she is entitled to any portion of the accounts because of enhancement in value due to
community efforts, labor, industry, or funds. She relies only on the theory of commingling, which
would shift the burden to Terry to show the separate nature of the property.
       Once again, the facts here are unique and compelling, and we again emphasize that the
unusual circumstances of this case necessitate that its holding be construed very narrowly. The law
generally supports Terry’s assertion that these retirement accounts, as they stood at the date of the
marriage, would be his separate property. However, Idaho Code section 32-906 states that income
on separate property is presumed to be community property. Importantly, this is a rebuttable
presumption. Therefore, all Terry had to do to overcome the presumption was provide the
documents necessary to prove the amount of his separate property interest at the time of marriage.


                                                 16
Yet, time and time again he refused to do so. Because he failed to meet his burden of proof at trial,
he could not rebut the presumption that these were community assets. Accordingly, Terry, by
virtue of his failure to establish the extent of his separate property interest in these accounts, has
forfeited the protections and benefits of the law that would otherwise entitle him to have some or
all the accounts deemed to be his separate property. Therefore, we conclude that the district court
properly affirmed the magistrate’s court’s characterization of the Halliburton and ConocoPhillips
accounts as community property.
       Terry also disputes the division of the accounts. He asserts that the magistrate court erred
when it evenly divided the Halliburton and ConocoPhillips accounts from the date of divorce rather
than from the date of marriage. He highlights the district court’s acknowledgment that the amount
in accounts at the time of the marriage would be his separate property and that the increase in those
accounts obtained during the marriage would be subject to the community property presumption.
We agree with the district court that “[t]he court has no power or authority to award [Terry’s]
separate property, or any part of it, to [Xiomara].” See Heslip, 74 Idaho at 372, 262 P.2d at 1002.
However, as the district court concluded, Terry “tied the [m]agistrate [c]ourt’s hands by not
providing the information the court needed to differentiate between the separate and community
property in the accounts.”
       Again, we agree with the district court. Terry effectively gave the magistrate court no other
option by his refusal to provide an accounting or tracing of his separate property interests in the
accounts. We conclude that a party is unable to invoke the Heslip rule to property when they have
failed to prove that they have a separate property interest in that property. Therefore, we affirm the
district court’s decision upholding the magistrate court’s decision to divide the Halliburton and
ConocoPhillips accounts evenly as of the date of divorce.
             2.    BP/Fidelity account
       The original BP account was rolled over into a Fidelity Rollover IRA after Terry’s
retirement and the parties have agreed that the BP/Fidelity account was commingled; therefore, it
is community property. Terry does not dispute that this account is community property, but he
contests the amount which is subject to division. Terry argues that the amount earned in his BP
account prior to the marriage should remain his separate property. Terry maintains he should
receive credit for all amounts earned in the BP account prior to his marriage in September 2004,
inasmuch as it was his separate property. Although Terry did provide documentation as to the


                                                 17
balance of the account as of the date of marriage, the magistrate court found that because Terry
failed to provide evidence tracing the amounts in each retirement account at the time of the divorce,
all retirement accounts, including the BP/Fidelity account, are subject to an equal one-half
distribution. Terry again cites Heslip, which states that the court lacks power to distribute a party’s
separate property. 74 Idaho at 372, 262 P.2d at 1002.
       We note that both parties agree the BP/Fidelity account was commingled. Therefore, Terry
had the burden to rebut the presumption that the account was community property and trace his
own interest in the account to prove what amount was his separate property. Had he done so, he
would be entitled to the amount. However, by failing to provide proof of the source of the account’s
funds and the tracing of the BP funds within the BP/Fidelity account, he failed to overcome the
presumption that the contents of the account were community property. In short, he seeks the
benefit of the law without meeting his burden under it. We affirm the district court’s decision
upholding the magistrate court’s decision to split the account in half as of the date of divorce.
       C. The district court did not err by refusing to award attorney fees to Terry.
       Terry contends that the district court erred when it failed to award him attorney fees on his
intermediate appeal. “This Court applies an abuse of discretion standard when reviewing a district
court’s award of attorney fees, and the party appealing an award of statutory fees bears the burden
of demonstrating a clear abuse of discretion.” Berkshire Investments, LLC v. Taylor, 153 Idaho 73,
80, 278 P.3d 943, 950 (2012). Terry requested that the district court award him attorney fees
pursuant to Idaho Code section 12-121 which provides, “the judge may award reasonable attorney
fees to the prevailing party or parties when the judge finds that the case was brought, pursued or
defended frivolously, unreasonably or without foundation.”
       Terry’s briefing before this Court does not specify the grounds on which this Court should
find an abuse of discretion on the part of the district court. In essence, Terry’s argument appears
to be that he should have prevailed below and, therefore, he should have been awarded attorney
fees. Again, Terry relied on his belief that the Halliburton and ConocoPhillips accounts were
entirely and undeniably his separate property. However, since he refused to provide the documents
to prove his assertion, he was unable to prevail on intermediate appeal. Inasmuch as only a
prevailing party is entitled to fees under section 12-121, we conclude that the district court properly
exercised its discretion in denying Terry’s request for fees.
       D. Xiomara is awarded attorney fees on appeal.

                                                  18
         Both Xiomara and Terry seek attorney fees on appeal pursuant to Idaho Code section 12-
121. Again, “[i]n any civil action, the judge may award reasonable attorney’s fees to the prevailing
party or parties when the judge finds that the case was brought, pursued or defended frivolously,
unreasonably or without foundation.” I.C. § 12-121. “When deciding whether attorney fees should
be awarded under [Idaho Code section] 12-121, the entire course of the litigation must be taken
into account and if there is at least one legitimate issue presented, attorney fees may not be awarded
even though the losing party has asserted other factual or legal claims that are frivolous,
unreasonable, or without foundation.” Michalk v. Michalk, 148 Idaho 224, 235, 220 P.3d 580, 591
(2009). “Thus, a prevailing party that properly supports its request with both authority and
argument may be awarded attorney fees when the appeal is frivolous, unreasonable, or without
foundation.” Bailey, 153 Idaho at 532, 284 P.3d at 976.
         First, we note that Xiomara is the prevailing party. Second, we conclude that Terry has
attempted to defend an indefensible position in this appeal. As in the proceedings below, Terry
was so convinced that the Halliburton and ConocoPhillips accounts were undeniably his separate
property that he has refused to provide the necessary documentation that would have allowed his
attorney the opportunity to prove that the accounts were indeed his separate property. Such
unfounded hubris is not a substitute for either factual proof in the record or a well-taken legal
argument on appeal. Accordingly, we award Xiomara her attorney fees because Terry’s position
on appeal, as it was in the district court below, is frivolous, unreasonable, and without foundation
                                      IV.     CONCLUSION
         We affirm the district court’s decision upholding the magistrate court’s decision that (1)
the Property Settlement portion of the Decree be set aside, (2) the Halliburton, ConocoPhillips,
and BP/Fidelity retirement accounts are community property and are to be equally divided, and
(3) declining to award attorney fees to Terry. Xiomara is awarded attorney fees on appeal. As the
prevailing party, Xiomara is also entitled to an award of costs, pursuant to Idaho Appellate Rule
40(a).
         Chief Justice BEVAN, and Justices BRODY, STEGNER and ZAHN CONCUR.




                                                 19